Citation Nr: 1143906	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for vasomotor rhinitis.  

2.  Entitlement to an initial higher (compensable) rating for sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from November 1981 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for sinusitis, rhinitis, and allergic conjunctivitis, effective December 1, 2001.  

A July 2002 RO decision continued the noncompensable rating for the Veteran's service-connected sinusitis and rhinitis.  The RO also assigned a separate noncompensable rating for allergic conjunctivitis, effective December 1, 2001.  The Board notes that the issue of entitlement to an initial higher (compensable) rating for allergic conjunctivitis is not currently on appeal.  

An April 2006 RO decision recharacterized the Veteran's service-connected sinusitis and rhinitis as vasomotor rhinitis, as well as sinusitis with headaches, both with noncompensable ratings, effective December 1, 2001, respectively.  

A February 2007 Board decision, in pertinent part, remanded the issues of entitlement to an initial higher (compensable) rating for vasomotor rhinitis and entitlement to an initial higher (compensable) rating for sinusitis with headaches, for further development.  In June 2009 and August 2010, the Board remanded those issues again for further development.  

The Board observes that a July 2011 supplemental statement of the case incorrectly listed essentially duplicate issues of the issues currently on appeal.  The Board notes that there are only two issues before the Board as discussed above.  Therefore, the Board will solely address the issues of entitlement to an initial higher (compensable) rating for vasomotor rhinitis and entitlement to an initial higher (compensable) rating for sinusitis with headaches.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA nose, sinus, larynx, and pharynx examination in September 2005.  The impression was recurrent rhinitis.  

The Board notes that the Veteran has received treatment for her service-connected vasomotor rhinitis and sinusitis with headaches subsequent to the September 2005 VA nose, sinus, larynx, and pharynx examination.  In fact, subsequent VA treatment reports of record are dated through 2009.  

For example, a December 2006 VA treatment entry noted that the Veteran reported that she had daily headaches for the previous few weeks which she described as throbbing with frontal discomfort.  She stated that Tylenol would help some and that she did not have changes in vision, fever, nausea, vomiting, or photophobia.  The Veteran also indicated that she did not have a nasal discharge, a sore throat, hoarseness, a cough, or chest pains.  It was noted that she took allergy medications intermittently.  The impression included acute sinusitis/allergic rhinitis.  

A November 2007 VA treatment entry indicated that the Veteran reported sinus pressure.  She stated that she did not have paroxysmal nocturnal dyspnea, congestion, or fevers.  The assessment was allergic rhinitis.  

The Board notes that an October 2008 notation in the record indicates that the Veteran failed to report for a VA examination scheduled in regard to her service-connected vasomotor rhinitis and sinusitis with headaches.  The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board observes that VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In light of the outstanding records since the September VA nose, sinus, larynx, and pharynx examination report, the Board finds that another VA examination should be afforded the Veteran to assess the current nature, extent, and severity of her service-connected vasomotor rhinitis and sinusitis with headaches.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for rhinitis, sinusitis, and headaches since February 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records, which are not already in the claims file, since February 2009 should be obtained.  

2.  Then notify the Veteran that she may submit lay statements from herself as well as from individuals who have first-hand knowledge of her symptoms of vasomotor rhinitis, sinusitis, and headaches relating to such information as her level of pain, frequency of prostrating attacks due to headaches, frequency of incapacitating episodes of sinusitis, and any obstruction of her nasal passages, etc..  She should be provided an appropriate amount of time to submit this lay evidence

3.  Schedule the Veteran for a VA examination to determine the severity of her service-connected vasomotor rhinitis and sinusitis with headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The purpose of the examinations requested in this remand is to obtain information or that may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

All signs and symptoms of the Veteran's vasomotor rhinitis and sinusitis with headaches should be described in detail, including all information necessary for rating such conditions under Diagnostic Codes 6510, 6522, and 8100.  

4.  Thereafter, review the Veteran's claims for entitlement to an initial higher (compensable) rating for vasomotor rhinitis and entitlement to an initial higher (compensable) rating for sinusitis with headaches.  If the claims are denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

